Dewey, J.
The ground of want of consideration for the promise of the defendant entirely fails. The stipulation that the plaintiff would deliver up a certain other note to the defendant, is an ample consideration for the promise in the note in suit. The only ground of defence that can be plausibly urged is, that this was a conditional promise, and the con*168dition not performed upon which it rested. But as it seems to the court, the note was given upon a good consideration and the delivery of the other note was not a condition precedent to a recovery of the note in suit. The stipulation, to send the defendant his other note, was an independent stipulation, executory in its character. The two promises were to be performed at different times, and this also shows them to have been independent promises. The case of Waterhouse v Kendall, ante, 128, seems to be directly in point.

Judgment for the plaintiff.